J-S55006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    QUYDEEM JAMALL HAWKINS                       :
                                                 :
                       Appellant                 :   No. 447 WDA 2020

      Appeal from the Judgment of Sentence Entered December 11, 2019
      In the Court of Common Pleas of Fayette County Criminal Division at
                        No(s): CP-26-CR-0000215-2019


BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                                  FILED: May 11, 2021

        Quydeem Jamall Hawkins appeals from the judgment of sentence of life

imprisonment imposed after a jury convicted him of assault by life prisoner,

assault    by   prisoner,    aggravated        assault,   simple   assault,   recklessly

endangering another person (“REAP”), and disorderly conduct, and the trial

court convicted him of summary harassment. We affirm.

        On August 20, 2018, while serving a life sentence at SCI Fayette for the

2013 murder of Khaalid Boyd, Appellant participated in a prison fight in the

facility’s 300-inmate dining hall.1 He was observed wielding a dining tray and
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 As the parties stipulated that Appellant “is an inmate incarcerated for a life
sentence that has not been commuted,” the certified record does not reveal
the details of the conviction that led to the imposition of the life sentence. We
previously identified the victim in our memorandum affirming the murder
conviction. See Commonwealth v. Hawkins, 144 A.3d 199 (Pa.Super.
2016) (unpublished memorandum at 1).
J-S55006-20



swinging it at other inmates. Several correctional officers responded to the

scuffle, but Appellant continued to be aggressive and grappled with Officer

William Pletcher, Jr., who was the first officer on the scene. Sergeant David

Zebrowski came to Officer Pletcher’s assistance and while the two guards

attempted to subdue the prisoner, Appellant struck Sergeant Zebrowski on

the head with a weapon fashioned from a plastic dining cup that had been

melted and sharpened to a point. The blow to Sergeant Zebrowski’s head

opened a wound that required five sutures to close and left him scarred.

      Additional officers arrived and eventually restrained Appellant.     They

seized the hand-crafted weapon that is commonly referred to as a prison

shank. Officer Andrew Jennings was among the officers who responded to the

fracas. As he helped escort Appellant to the medical unit, Appellant spit on

Officer Jennings’s arm.

      Based on the foregoing events, the Commonwealth charged Appellant

with five counts of assault-related offenses and disorderly conduct in relation

to Sergeant Zebrowski and one count each of aggravated harassment and

disorderly conduct stemming from his interaction with Officer Jennings. At

the subsequent jury trial, during which Appellant was removed due to his

disruptive outbursts, the Commonwealth presented, inter alia, the surveillance

video depicting the assault and the testimony of Sergeant Zebrowski, Officer

Pletcher, and Officer Jennings. Appellant did not present any evidence.

      The jury convicted Appellant of the six offenses relating to Sergeant

Zebrowski and acquitted him of aggravated harassment and disorderly

                                     -2-
J-S55006-20



conduct related to the spitting incident. As noted, the trial court convicted

Appellant of summary harassment.

       On December 11, 2019, the trial court imposed the statutorily mandated

sentence of life imprisonment for aggravated assault by a life prisoner.2 The

sentence was imposed concurrent with the life sentence that Appellant was

currently serving.       No further penalty was imposed on the remaining

conviction.    The trial court permitted an appeal nunc pro tunc.    Appellant

complied with the ensuing order to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925.

       Appellant presents six issues for our review:

       1.    Whether the evidence was legally and factually sufficient to
       prove that [Appellant] had the requisite intent to commit the
       crime of assault by life prisoner.

       2.    Whether the evidence was legally and factually sufficient to
       prove that [Appellant] had the requisite intent to commit the
       crime of assault by prisoner.

       3.    Whether the evidence was legally and factually sufficient to
       prove that [Appellant] had the requisite intent to commit the
       crime of aggravated assault.

       4.    Whether the evidence was legally and factually sufficient to
       prove that [Appellant] had the requisite intent to commit the
       crime of simple assault.

____________________________________________


2 The court initially imposed ten to twenty years of incarceration for assault
by life prisoner; however, following the Commonwealth’s post-trial motion,
the court vacated that sentence and imposed a second term of life
imprisonment, which is the mandatory penalty for that offense.            See
18 Pa.C.S. § 2704 (“[T]he penalty for which shall be the same as the penalty
for murder of the second degree.”).

                                           -3-
J-S55006-20


      5.    Whether the evidence was legally and factually sufficient to
      prove that [Appellant] had the requisite intent to commit the
      crime of recklessly endangering another person.

      6.    Whether the evidence was legally and factually sufficient to
      prove that [Appellant] had the requisite intent to commit the
      crime of disorderly conduct.

Appellant’s brief at 4-5 (unnecessary capitalization omitted).

      We apply the following standard of review of Appellant’s assertion that

the evidence was insufficient to sustain the verdict against him:

      [W]e examine whether the evidence admitted at trial, and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, support the
      jury’s finding of all the elements of the offense beyond a
      reasonable doubt. The Commonwealth may sustain its burden by
      means of wholly circumstantial evidence.

Commonwealth v. Lloyd, 151 A.3d 662, 664 (Pa.Super. 2016).

      Appellant’s first five issues all relate to the necessary mens rea for the

respective offenses. Stated plainly, he argues that the Commonwealth failed

to adduce evidence to demonstrate beyond a reasonable doubt that he

possessed the necessary intent to commit the various forms of assault, REAP,

and disorderly conduct relating to Sergeant Zebrowski.       As to all but the

disorderly conduct conviction, he recycles a single argument, i.e., that he

struck Sergeant Zebrowski unintentionally as a consequence of “being tackled

by several officers at once and being pushed backwards.” Appellant’s brief at

10. He attempts to support this contention by highlighting that the blow did

not prevent the officers from restraining him, that Sergeant Zebrowski only

become cognizant of the injury when he observed the blood, and “there was



                                     -4-
J-S55006-20



no evidence or testimony of record that Appellant voluntarily moved his hand

down to strike the victim[.]” Id. The common thread among all of Appellant’s

challenges to the sufficiency of the evidence supporting the assault convictions

is that assault requires a voluntary movement that is intentional, knowing, or

reckless, an element that he asserts is missing in this case. Id.         For the

following reasons, we disagree.

       First, we observe that Appellant’s references to the effects of the assault

on Sergeant Zebrowski or the officers’ ability to restrain Appellant are wholly

irrelevant to the determination regarding whether the Commonwealth

established the necessary element of intent.          Moreover, in contrast to

Appellant’s contentions, the certified record supports the inference that

Appellant acted with volition.

       In order to convict Appellant of assault by life prisoner, assault by

prisoner3, aggravated assault, simple assault, and REAP, the Commonwealth

was required to established beyond a reasonable doubt that, inter alia,

Appellant acted intentionally, knowingly or recklessly.         See 18 Pa.C.S.

§ 2702(a) Aggravated assault (“attempts to cause serious bodily injury to

another, or causes such injury intentionally, knowingly or recklessly under

circumstances manifesting extreme indifference to the value of human

life”);18 Pa.C.S. § 2301 Simple assault (“attempts to cause or intentionally,

____________________________________________


3 When committed against a correctional officer, assault by prisoner, is an
assault with a deadly weapon or instrument, or by any means or force likely
to produce bodily injury. See 18 Pa.C.S. § 2703(a)(1)(ii).

                                           -5-
J-S55006-20



knowingly or recklessly causes bodily injury to another”); 18 Pa.C.S. § 2705

REAP (“A person commits [REAP] if he recklessly engages in conduct which

places or may place another person in danger of death or serious bodily

injury.”).

      The integral component of assault by life prisoner is that the prisoner-

assailant committed aggravated assault with a deadly weapon or instrument.

A person is guilty of that central offense if he or she “attempts to cause serious

bodily injury to another, or causes such injury intentionally, knowingly or

recklessly under the circumstances manifesting extreme indifference to the

value of human life.” 18 Pa.C.S. § 2702(a)(1). The Pennsylvania Crimes Code

defines “serious bodily injury” as “[b]odily injury which creates a substantial

risk of death or which causes serious, permanent disfigurement, or protracted

loss or impairment of the function of any bodily member or organ.” 18 Pa.C.S.

§ 2301. Use of a deadly weapon on a vital part of the body is sufficient to

establish intent to cause serious bodily harm. Commonwealth v. Nichols,

692 A.2d 181, 184 (Pa.Super. 1991).

      REAP and simple assault are lesser-included offenses of aggravated

assault, and evidence sufficient to prove aggravated assault is sufficient to

prove those offenses as well. See Commonwealth v. Brown, 605 A.2d 429,

432 (Pa.Super. 1992) (elements of REAP and simple assault are met by a

conviction for aggravated assault).

      In rejecting Appellant’s argument, the trial court explained as follows:




                                      -6-
J-S55006-20


            Here, the prison shank that [Appellant] used to strike
      Sergeant Zebrowski was clearly a deadly weapon. The way in
      which the shank was made-formed by melting a dining hall cup to
      a sharp point and then adding cloth around the handle-also shows
      that [Appellant] premeditated an assault with such instrument.
      Bringing the shank with him into the dining hall is further evidence
      that Mr. Hawkins planned an assault. [Appellant] then in fact used
      that weapon to strike Sergeant Zebrowski in the head after being
      involved in a fight with another inmate. Although Sergeant
      Zebrowski’s injury did not itself constitute a serious bodily injury,
      an Aggravated Assault only requires that an attempt was made to
      cause such an injury. Because [Appellant] used a deadly weapon
      on a vital part of Sergeant Zebrowski’s body, it was proper for the
      jury to conclude that Mr. Hawkins intended to commit the
      Aggravated Assault-and therefore Assault by a Life Prisoner-on
      Sergeant Zebrowski.

Trial Court Opinion, 6/1/20, at 6.

      The certified record supports the trial court’s factual findings and legal

rationale. During the jury trial, Pennsylvania State Trooper Melinda Churney

testified about the criminal investigation of the assault. She described the

collection of evidence, including the weapon that she identified as a “shank”

and described as “a six and a half inch melted dining hall cup which is

sharpened to a point with a cloth handle.” N.T., 10/9/19, at 82. Similarly,

Corrections Officer Casey Morrison described the weapon that was confiscated

following the assault as “a plastic shank with a cloth handle wrapped around

it.” Id. at 77. Officer Morrison further explained that, it was “an inmate dining

hall cup [that was] melt[ed] down and then mold[ed] . . . into a sharp . . .

pointed object[.]” Id. at 79. The officer continued, “they will sharpen it down

on the floor [or] anything they can kind of rub it against to get it to a point.”
Id.



                                      -7-
J-S55006-20



      Sergeant Zebrowski, the victim, has fifteen and one-half years of

experience as a correctional officer at SCI Fayette. Id. at 54. He testified

that he first observed the shank, which he correctly assumed to be a weapon,

in Appellant’s right hand while Appellant was grappling with Officer Pletcher.
Id. 55-57. As Sergeant Zebrowski joined the fray, Appellant hit him on the

right side of the forehead with the shank. Id. at 56. After securing Appellant,

Sergeant Zebrowski discovered that he was bleeding from the area where he

had been struck by Appellant. Id. Sergeant Zebrowski was transported to

an urgent care facility in Uniontown, Pennsylvania, where physicians used five

sutures to close the wound, which left him scarred. Id. at 59.

      While it is plausible that Appellant inadvertently slashed at Sergeant

Zebrowski’s face with the knife-like shank that he brandished during his scuffle

with the correctional officers, the jury, as the ultimate arbiter of fact, flatly

rejected that proposition. Instead, the jury credited the foregoing evidence

favoring the inference that Appellant attempted to injure Sergeant Zebrowski

by striking him in the head with a sharp weapon. Although the resulting injury

did not prove to be life-threatening, the fact that Appellant did not wield the

shank more effectively does not negate the inference that it was intended to

cause serious bodily injury.   See Commonwealth v. Rightley, 617 A.2d
1289, 1296 (Pa.Super. 1992) (“The mere fact that defendant could have

employed his ‘instrumentality’ more effectively, as the trial court intimates,

does not preclude” factfinder from inferring that he intended to cause serious

bodily injury.); Nichols, supra at 184 (use of deadly weapon on vital part of

                                      -8-
J-S55006-20



body is sufficient to establish intent to cause serious bodily harm). Hence,

when viewed in a light most favorable to the Commonwealth as the verdict

winner, the foregoing evidence was sufficient to satisfy the mens rea for

aggravated assault—attempts to cause serious bodily injury, and therefore the

evidence was legally sufficient to convict Appellant of assault by life prisoner,

which subsumes aggravated assault. See 18 Pa.C.S. § 2704 (a life prisoner

“who commits an aggravated assault with a deadly weapon or instrument

upon another, or by any means of force likely to produce serious bodily injury,

is guilty of [assault by life prisoner]”).

      Similarly, since the elements of simple assault and REAP are met by a

conviction for aggravated assault, the instant evidence also supports those

convictions.   See Brown, supra at 432.         In addition, Appellant’s violent

behavior toward Sergeant Zebrowski also constitutes assault by prisoner. Id.

at 431-32 (“flinging fecal matter into the face of a prison guard . . . constitutes

an assault by a means or force likely to produce serious bodily injury” that

supports conviction for assault by prisoner).

      As to Appellant’s final argument, which concerns the sufficiency of the

evidence supporting the disorderly conduct verdict, Appellant asserts that the

Commonwealth failed to establish that “he intended to cause public

inconvenience, annoyance or alarm, or that he recklessly created a risk of a

hazardous or physically offensive condition.”      Appellant’s brief at 13.    The

familiar refrain underlying this argument is that Appellant was not in control




                                        -9-
J-S55006-20



of the situation when he participated in the prison altercation and then

assaulted Sergeant Zebrowski. Id. Again, we disagree.

     The Pennsylvania Crimes Code provides,

     A person is guilty of disorderly conduct if, with intent to cause
     public inconvenience, annoyance or alarm, or recklessly creating
     a risk thereof, he:

     (1) engages in fighting or threatening, or in violent or tumultuous
     behavior;

     (2) makes unreasonable noise;

     (3) uses obscene language, or makes an obscene gesture; or

     (4) creates a hazardous or physically offensive condition by any
     act which serves no legitimate purpose of the actor.

18 Pa.C.S. § 5503(a).

     It is beyond cavil that the foregoing evidence presented by Sergeant

Zebrowski and Officer Pletcher established that Appellant engaged in fighting

or violent and tumultuous behavior and created a hazardous condition by acts

that served no legitimate purpose. In summary, during the ordeal, Appellant

fought other inmates in a crowded prison dining hall, wrestled with Officer

Pletcher as the officer attempted to maintain order, and cut Sergeant

Zebrowski’s head with a prison shank.       This evidence supports the jury’s

finding that Appellant either 1) intended to cause public inconvenience,

annoyance or alarm; 2) recklessly created a risk of triggering one or more of

those conditions; or 3) recklessly risked creating a hazardous or physically

offensive condition through actions that serve no legitimate purpose. See



                                   - 10 -
J-S55006-20



Commonwealth v. Williams, 574 A.2d 1161, 1164 (Pa. Super. 1990)

(explaining, “hazardous condition” involves danger or risk of potential injury

and “physically offensive condition” encompasses direct assaults on physical

senses); Commonwealth v. Roth, 531 A.2d 1133, 1137 (Pa.Super. 1987)

(“When Appellants proceeded to disrupt the Church services, albeit peaceably,

they in reality engendered a ‘hazardous’ condition. Appellant’s conduct of

moving towards the Church’s property certainly created a dangerous situation

in which altercations between the demonstrators and Church members could

have   occurred.”).   Hence,   we   reject   Appellant’s   assertion   that   the

Commonwealth failed to establish the mens rea for disorderly conduct.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/11/2021




                                    - 11 -